DAUKSCH, Judge.
This is an appeal from an order denying the defendant’s motion to correct sentence under Florida Rule of Criminal Procedure 3.800. The state concedes that the sentence should be corrected to reflect credit for time served on all counts for which the defendant was arrested and charged with on the same date. Daniels v. State, 491 So.2d 543 (Fla.1986). The state also concedes that it was improper for the trial court to retain jurisdiction over the defendant’s guidelines sentence. Hansbrough v. State, 509 So.2d 1081 (Fla.1987). Defendant’s third point on appeal, the extent of departure was previously reviewed by this court in the defendant’s appeal after resen-tencing. We decline to reconsider this point.
We reverse and remand with instructions to correct the sentence in accordance with this opinion.
REVERSED and REMANDED.
COBB and GOSHORN, JJ., concur.